Citation Nr: 1602992	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer due to in-service herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  See also October 2009 Rating Decision.

In September 2015, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  The undersigned kept the record open for 30 days to allow the Veteran to submit additional evidence.  September 2015 Hearing Transcript.  In the same month (September 2015), the Veteran waived RO consideration of the evidence he submitted after the Travel Board hearing.  September 2015 Waiver.

The appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the existence of the electronic record.


FINDING OF FACT

The Veteran's prostate cancer relates to in-service herbicide exposure during service in the Republic of Vietnam (RVN).


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The evidentiary requirements for establishing entitlement to service connection for a disease associated with exposure to certain herbicide agents are more relaxed.  38 C.F.R. § 3.309(e).  When exposure to herbicide agents is established during active service, a disease associated with herbicide exposure that manifested at any date, however remote, after service is entitled to service connection, unless the disease is clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).  Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6).  

A service member who sets foot on the Vietnamese landmass-no matter how briefly-is considered to have had "service in Vietnam" and is entitled to presumptive service connection due to alleged herbicide exposure.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (holding that the herbicide presumption applies to service members who were present at some point on the landmass or inland waters of RVN); see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with RVN was flying high-altitude missions in Vietnamese airspace).  "Service in Vietnam" is not presumed based on the Veteran's receipt of a Vietnam Service Medal.  Haas, 525 F.3d at 1196.

The phrase "service in Vietnam" includes service on Vietnam's inland waterways (brown water) but not service in offshore waters (blue water).  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, 1.H.2.a ("Agent Orange aerial spraying occurred within the land boundaries and affected the inland waterways . . . [but] was not sprayed over RVN's offshore waters.").  Inland waterways include "those rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of RVN itself."  Id.  Offshore waters are waters other than inland waterways and generally comprise of the waters off the coast of RVN.  Open deep-water harbors such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau, are not considered inland waterways.  Id. at pt. IV, subpt. ii, 2.C.3.m.  Thus, Veterans who served on Vietnam's inland waterways are entitled to the presumption of service connection for certain herbicide diseases.  Veterans who served in offshore waters-and never went ashore or entered inland waterways-do not qualify for the herbicide presumption.  Haas, 525 F.3d at 1187-1190; VAOPGCPREC 27-97 (holding that service on a deep-water naval vessel in waters off shore of Vietnam does not, in and of itself, qualify as "service" in Vietnam).

The Veteran has been diagnosed as having prostate cancer.  See November 2006 VAMRs (documenting a radical prostatectomy).  Because VA associates prostate cancer with herbicide exposure, the presumption for diseases associated with herbicides applies.  38 C.F.R. § 3.309(e).

The Veteran served on the U.S.S. Lynde McCormick between June 1967 and August 1968 and between April 1969 and May 1970.  Military Personnel Records (History of Assignments); March 2009 Statement; October 2010 Defense Personnel Records Information Response; September 2015 Hearing Transcript.  From October to November 1967, the U.S.S. McCormick was anchored off the coast of Da Nang, RVN.  October and November 1967 Deck Logs; February 2009 Request for Information; November 2010 Service Member Statement (reporting that the U.S.S. McCormick docked in Da Nang in 1967 to on load supplies).  In June 1969, the U.S.S. McCormick "anchored at a few of the mouths of the Mekong River in the Mekong River Delta" as well as in Vung Tau Harbor, RVN, where it facilitated troop transfers.  October 2015 Service Member Statement (explaining that the author served on the U.S.S. McCormick in June 1969 and was responsible for "plotting the ships positon, course and speed"), October 2015 Veteran's Statement (reporting that in June 1969 the U.S.S. McCormick "anchored at the mouth of the Mekong River Delta"); see also June 3, 1969 Correspondence from the U.S.S. McCormick (reporting having to navigate "MEKONG DELTA mud" and the "close confines of the coast" and working with "the river patrols in the area"), Diary Entries from June 12 to June 19, 1969, July 20, 1969 Correspondence from the U.S.S. McCormick (reporting that the vessel "direct[ly] engage[d] with the enemy near his coast line."), 

The fact that the McCormick anchored "at a few of the mouths of the Mekong River" suggests that the vessel operated within RVN's inland waterways during at least the month of June 1969.  See November 30, 2010 Veteran's Statement (asserting that the U.S.S. McCormick performed similar duties to vessels that VA recognizes as operating within inland waters).  The vessel sailed within the "close confines of the coast," supported U.S. river patrols, and navigated shallow waters created by river sediment.  Thus, the evidence of records suggests that the U.S.S. McCormick did not exclusively operate within the deep-water harbors of the Mekong River Delta (e.g., Vung Tau Harbor) or in offshore waters, which are also characteristically deep and are not enclosed by land masses.  Moreover, nothing in the record contradicts the statements made by the Veteran and fellow Service Members, which locate the U.S.S. McCormick in close relation to the Mekong River.  See September 2015 National Archives Correspondence (stating that the 1969 Deck Logs for the U.S.S. McCormick are missing).

In summary, the evidence of record establishes that the Veteran has a current diagnosis for prostate cancer and that he served in RVN during the Vietnam era.  

The benefit-of-the-doubt rule applies and service connection for prostate cancer as due to in-service herbicide exposure is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for prostate cancer due to in-service herbicide exposure is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


